Montgomery, C. J.
(after stating the facts). The question presented is whether the legislature intended that the determination of the justice should be subject to review by the courts, or that the township board should be authorized to enter upon a general retrial of the case, and increase the damages awarded by the justice. The statute gives a new right or remedy. Except as provided by this act, one suffering a loss of sheep in the manner complained of has no right or remedy against the township, or against any fund in its hands. The statute (section 5600, 2 Comp. Laws 1897) provides that the justice “shall proceed to view the sheep or lambs so killed or wounded, and if, from such view, he shall be satisfied that the same were killed or wounded by a dog or dogs, he shall make a certificate thereof in writing, stating the amount of damages sustained.” The next section provides that:
*623“At the annual meeting of the township board in each year, * * * said board * * * shall examine all certificates of damage filed by the clerk, as aforesaid, during the preceding year, and, if satisfied that in any case or cases the certified damages are excessive, they may reduce the same to such amount as they may consider just, and may order the payment of all such loss as they may consider just out of the fund aforesaid.”
No machinery is provided for a trial of the question of fact before the justice. The proceeding is summary, and the determination of the justice is on view of the injured •or dead sheep. The provision that the township board may reduce the award of the justice is for the purpose of safeguarding the interests of the township, and does not imply a power to increase the damages. We do not think the determination of the justice is open to review by the •courts, nor do we find authority for an increase of the allowance by the township board.
The decree will be affirmed, with costs.
The other Justices concurred.